Judd, Sp. J.,
delivered the opinion of the court:
Action by Weaver against the railroad for killing stock. The proof of Weaver shows that his mare was killed about July 6, and his cattle about July 19, 1873. No witness for the plaintiff saw the killing, and the only proof upon this subject ivas that introduced by the railroad company. The engineer and fireman, present at both collisions, state that in both instances the stock appeared upon the road before the engine — running at twenty-five miles an hour, schediilp time — so near to the engine that there was but an instant of time from such appearance till they were knocked off.
The circuit judge gave a proper charge, and how to account for the verdict we are at a loss.
This case is controlled by the case of the Louisville and Nashville Railroad Co. v. Stone, 7 Heis., 470.
There is not only no evidence to sustain the verdict, but it is positively against the evidence.
Let the judgment be reversed, and a new trial be had.